DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendments filed 3/28/22.
Claim Objections
Claim 1 is objected to because of the following informalities:  any amendments to the claims should be striked out and/or underlined.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the term “completely cylindrical” lacks support in the original disclosure and as such is deemed new matter and must be removed.  Specifically, the original disclosure makes no mention of the term, and the only support found therefore is in the original figures.  Further, the Examiner notes that the figures do not clearly show that the sleeves are “completely” cylindrical.  Still further, in view of the argued definition of the term, as relied on by Applicant, in order to be cylindrical, the sleeves must be circles.  The Examiner notes that the sleeves shown in the original disclosure are ovals, which are not circles.  Deletion is required. 
All other claims are rejected based on their dependency on a previously rejected claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “completely cylindrically” is indefinite, as it is unclear what, specifically the term encompasses.  As previously recited, the Examiner relies on the broadest reasonable interpretation of the term “cylindrically”, as explained in the last office action.  However, amending the term to state “completely cylindrically” renders the claims indefinite as it is unclear what specifically the term would correspond too and require.  For example, Applicant relies on an argued definition which requires circles forming the bases of the cylinder.  However, such definition would not be supported by the original disclosure as the shown cylinders have oval bases.  Further, the term is not listed in the original disclosure and as such nothing in the specification states how or what a “completely cylindrical” sleeve would or would not encompass versus one that is just cylindrical.  Clarification is required.  
Additionally, regarding the step of “positioning”, the Examiner notes that it is unclear if the separator is actually positioned as claimed in the method.  For example the claim recites that the separator is positioned, but that it is only “adapted to be positioned” in the specific location claimed.  As such, the Examiner recognizes that it is clear that the separator is positioned between the tooth to be restored and the adjacent tooth, but it is use thereof is not positively recited in the claim (only adapted to be) and the “positioning” is not otherwise specific to another location.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilcher et al (US 2005/0118554 A1) in view of Meyer (US 6325625 B1).
Regarding claim 1, Kilcher et al discloses a method of preparing a tooth to be restored in an oral cavity (see abstract, [0005], [0025]-[0034], and Figs. 1-10), comprising the steps of, providing a separator (40, Fig. 3) comprising a spring tension yoke (42/44/46), including two opposed segments (left and right portions of 42 (except for center, interpreted as connecting segment; see below) and ends 44/46) that form a one piece structure (see [0028]-[0029]) with each opposing segment having a distal end (e.g. distal portion at each of 44/46), each distal end having a tine (60/62) extending away from a plane of the yoke (e.g. downward), a completely cylindrical tubular compression sleeve (70/72; see Figs) secured over each tine, wherein the completely cylindrical tubular compression sleeves include an elastomeric material (see [0034]), the separator adapted to be positioned with the compression sleeve covered tines between and engaging both the tooth to be restored and an adjacent tooth such that spring tension of the yoke provides a wedging effect through the tines and the completely cylindrically tubular compression sleeves to separate the tooth to be restored and the adjacent tooth (e.g. sleeves and tines (via sleeves) are positioned between teeth at least in part, see Figs. 5-7 and citations above; adapted to be positioned as claimed, dependent on tooth spacing), inserting a matrix band (30) in an interproximal space between the tooth to be restored and the adjacent tooth (see Figs. 1-2, 8, and citations above); and positioning the separator with the compression sleeve covered tines between the band and the adjacent tooth such that spring tension of the yoke presses the compression sleeves against the adjacent tooth and also against the band thereby stabilizing the band in contact with the interproximal surfaces of the tooth to be restored and also provide a wedging effect to separate the tooth in need of restoration and the adjacent tooth, providing a dental clinician improved visibility (at least to some degree, see citations above Figs. 5-6).  Kilcher further discloses wherein inserting the band further comprises wrapping the band at least partially around and in contact with interproximal surfaces of the tooth to be restored (at least to some degree, see Fig. 2 showing wrapped band; per claim 2); wherein after inserting the band, further comprising placing an anatomical wedge (64/66) adjacent the tooth to be restored to close the gingival margin (see citations above; per claim 3); wherein after positioning the separator between the band and the tooth, further comprising filling a void in the tooth to be restored with a restorative material (80; per claim 4); wherein the two opposed segments that form a one piece structure are joined with a connecting segment (e.g. portion of 42 which connects ends; per claim 5); wherein the matrix band is made of plastic ([0026] per claim 7); and wherein the tines are configured to engage the tooth and stabilize the band such that the band does not flare outwardly (see Figs. 5-7 and citations above; at least via the sleeves and wedge; per claim 9).  Kilcher discloses that the separator device can separate the adjacent teeth and provide a wedging effect (see citations above), but does not explicitly teach the use of placing and removing the separator between the teeth prior to placing the matrix, in order to prepare the tooth as required.  
Meyer, however, teaches a similar separating device (40) used in a method of preparing a tooth comprising the steps of first positioning the separator between the tooth to be restored and an adjacent tooth to separate the teeth, preparing the tooth to be restored, removing the separator (implicitly in order to place the matrix), inserting a matrix band at the preparation, and re-positioning the separator to stabilize the matrix band as required (see col 1, lines 15-22; col 3, lines 8-23; col 4, line 55 through col 5, line 4; col 6, lines 15-20; col 7, lines 3-15 and lines 39-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kilcher to include placing the separator device to separate the teeth, preparing the tooth, and removing the separator, prior to placing the matrix, as taught by Meyer, as such modification would provide an improved field of view and clearance/space during the preparation procedure, improving the efficiency and accuracy of the step of preparing the tooth, which would improve the prosthetic solution of the restoration.  
Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilcher et al in view of Meyer, as combined above, further in view of Salsarulo (US 4303389).  
Regarding claims 6 and 8, Kilcher/Meyer, as combined above, does not explicitly teach that the matrix band is formed of stainless steel and has a thickness of less than or equal to 1.5 mil as required.  
Salsarulo, however, teaches a dental matrix band (1) formed of stainless steel and having a thickness of less than or equal to 1.5 mil (see col 2, lines 31-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kilcher/Meyer, as combined above, to include Salsarulo’s matrix band material and thickness, as such modification would provide a band with optimized strength, stability and flexibility, and make use of an old and well known dental matrix band material, while allowing the band to be easily placed between the teeth.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilcher et al in view of Meyer, as combined above, further in view of Emerson (US 1151252).
Regarding claim 10, Kilcher/Meyer, as combined above does not teach wherein the matrix band has a bat wing structure as required. 
Emerson, however, teaches a dental matrix band having a bat wing structure (see Fig. 3) such that a first protruding segment (A) protrudes from a top edge of the band, two recessed portions (B) are present along a bottom edge of the band, and a second protruding segment (C) is defined by the two recessed portions (see below).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kilcher/Meyer, as combined above, to include Emerson’s bat wing structure, as such modification would merely involve a change of shape of a known component (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 

    PNG
    media_image1.png
    360
    771
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments. 
Briefly, based on Applicant’s argued definition of the term “completely cylindrical” the base of the cylinders must be circles.  The instant invention does not have circular bases (they are ovals as shown in Fig. 4), and accordingly cannot be considered to be “completely cylindrical” based on the argued definition.  Further, there is nothing in the original specification stating that it is a) completely cylindrical or b) how or what a “completely cylindrical” sleeve would encompass versus one that is “cylindrical”. See above.  Further the arguments do not address the new interpretation of Kilcher, as described above, regarding Figs. 1-10, and does not address the rejection under 35 USC 112, B directed to the use of the term “adapted to” as explained above.  The Examiner notes that as best understood, the new interpretation of Kilcher/Meyer based on Figs. 1-10 discloses all the required steps of the method claims as well as the compression sleeves being “completely cylindrical”.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 6206697 teaches a similar separator device with that go between the teeth.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MORAN/Primary Examiner, Art Unit 3772